        Case 2:20-cv-00993-RB-CG Document 47 Filed 03/25/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

LUZ MARIA LUEVANOS,

              Plaintiff,

v.                                                  No. CV 20-993 RB/CG

WORLD WIDE TECHNOLOGY, LLC, AND
BG STAFFING, INC.,

              Defendants.


     ORDER RESETTING TELEPHONIC PRE-SETTLEMENT STATUS CONFERENCE

        IT IS HEREBY ORDERED that the previously scheduled Telephonic Pre-

Settlement Conference set for Wednesday, April 21, 2021, at 2:30 p.m., is RESET for

Monday, April 19, 2021, at 2:30 p.m. The parties shall call Judge Garza’s AT&T

Teleconference line at (877) 810-9415, follow the prompts, and enter the Access Code

7467959, to be connected to the proceedings.

        IT IS SO ORDERED.


                                THE HONORABLE CARMEN E. GARZA
                                CHIEF UNITED STATES MAGISTRATE JUDGE
